Robert A. Smejkal, OSB #783824
Robert A. Smejkal, P.C.
PO Box 1758
Eugene, OR 97440
541-345-3330 (phone)
541-484-0536 (fax)
email: bob@attorneysmejkal.com

Attorney for AMR Investment Group, LLC




                     IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF OREGON

In re:                                       )      Case No. 18-33183-tmb11
                                             )
COLONIAL OAKS MOBILE HOME                    )      OBJECTION TO DISCLOSURE
PARK, LLC                                    )      STATEMENT
                                             )
               Debtor.                       )

         AMR Investment Group, LLC (“AMR”) by and through its attorney, Robert A. Smejkal,

hereby objects to the Debtor’s Disclosure Statement dated February 15, 2019 (the “Disclosure

Statement”) with respect to the Debtor’s Plan of Liquidation dated February 15, 2019 (the

“Plan”), and hereby alleges as follows:

                                          JURISDICTION

         1.    This Court has jurisdiction pursuant to 28 U.S.C. §§157 and 1334. This is a core

proceeding under 28 U.S.C. §157(b). Venue is proper under 28 U.S.C. §§1408 and 1409.




Page 1 – OBJECTION TO DISCLOSURE STATEMENT



                     Case 18-33183-tmb11         Doc 101    Filed 02/27/19
                                       BACKGROUND

       2.     On September 12, 2018, the Debtor filed its voluntary Petition for relief under

Chapter 11. Since that time, the Debtor has continued to operate its business and manage the

property as Debtor-in-Possession pursuant to 11 U.S.C. §§1107(a) and 1108.

       3.     AMR is the owner and holder of a Commercial Promissory Note executed by the

Debtor with a balance due as of September 12, 2018 in the amount of $774,584.07. Payment of

the Commercial Promissory Note is secured by a Commercial Real Estate Deed of Trust

concerning the land and improvements located at 934 S. Main Street, Independence, Oregon (the

“Property”). Perfection of the Commercial Real Estate Deed of Trust was accomplished by

recording on August 2, 2011, Recorder No. 2011-007045, Official Records of Polk County,

Oregon.

                                         OBJECTION

       4.     The Court should not approve the Disclosure Statement on the grounds and for

the reasons set forth in the following objections of AMR:

       4.1    AMR objects to the treatment of AMR’s claim in the Disclosure Statement and

              the Plan as impaired.

       4.2    AMR objects to the treatment of AMR’s claim in the Disclosure Statement and

              the Plan as disputed.

       4.3    AMR objects to the Disclosure Statement and the Plan which provides that

              interest is fixed at the prime rate as of the effective date. AMR is entitled to

              interest at the contract rate of 12% per annum until paid in full.

       4.4    AMR objects to the Disclosure Statement and the Plan to the extent that the claim

              of the City of Independence is afforded priority over the claim of AMR.



Page 2 – OBJECTION TO DISCLOSURE STATEMENT



                    Case 18-33183-tmb11          Doc 101      Filed 02/27/19
          4.5    AMR objects to the Disclosure Statement and the Plan to the extent that the

                 Disclosure Statement and the Plan make no provision for the possibility that the

                 proceeds from sale of the Property, after deducting the costs of sale, are

                 insufficient to pay all the scheduled claims. AMR contends that the Disclosure

                 Statement and the Plan should provide that in the event the net proceeds of sale

                 from the Property are not sufficient to pay all claims in full, for payment of claims

                 only to the extent of the priority of each claim.

                                   RESERVATION OF RIGHTS

          5.     AMR expressly reserves all rights to object to confirmation of any modification of

the Disclosure Statement, to any Amended Disclosure Statement, to any modification of the

Plan, and to any Amended Chapter 11 Plan, on any and all grounds, whether or not set forth

herein.

          WHEREFORE, AMR requests that the Court deny approval of the Disclosure Statement

and grant AMR such other and further relief as is just and proper.

          Dated February 27, 2019.

                                                ROBERT A. SMEJKAL, P.C.


                                                /s/ Robert A. Smejkal
                                                Robert A. Smejkal, OSB #783824
                                                Attorney for AMR Investment Group, LLC




Page 3 – OBJECTION TO DISCLOSURE STATEMENT



                       Case 18-33183-tmb11          Doc 101     Filed 02/27/19
                                CERTIFICATE OF SERVICE


       I, Robert A. Smejkal, on February 27, 2019, I caused to be served, by CM/ECF using the
Court’s database on the ECF Participants, the attached Objection to Confirmation of Disclosure
Statement.



                                           ROBERT A. SMEJKAL, P.C.


                                           /s/ Robert A. Smejkal
                                           Robert A. Smejkal, OSB #783824
                                           Attorney for AMR Investment Group, LLC




                    Case 18-33183-tmb11        Doc 101     Filed 02/27/19
